Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-11, 13 rejected under 35 U.S.C. 103 as being unpatentable over Ichihashi US 2015/0075069.
	As for claim 1, Ichihashi discloses a plant growth lighting fixture comprising: a lighting fixture main body 1 having a light exit surface (emitting surface of plate 5, Fig 2); 
a light source 3 held on the lighting fixture main body (see Figures 1 and 2); and a reflective-type circularly polarizing plate 4 that selectively reflects circularly polarized light having a particular rotational direction in a particular wavelength range (paragraph 0043, 0045), wherein the reflective-type circularly polarizing plate has a support 5 and a 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the plate detachable with a main surface of the reflective-type circularly polarizing plate, since it has been held that constructing a formerly integral structure in various separable elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.  One would have been motivated to make this component detachable to allow the user to more easily assembly/disassemble the device as needed for servicing.
As for claim 4, Ichihashi discloses that the circularly polarized light reflecting layer has a cholesteric liquid crystal layer formed by fixing a cholesteric liquid crystalline phase (paragraphs 0081, 0082).
As for claim 6, Ichihashi discloses the light source includes a plurality of light sources arranged in a single direction (see 3, Fig 2).
As for claim 7, Ichihashi discloses the device as discussed above, but fails to teach a long side of a minimum rectangle including the main surface of the reflective-type circularly polarizing plate has a length of 1 to 2 m.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the device such that a long side of a minimum rectangle including the main surface of the 
As for claim 8, Ichihashi discloses the support of the reflective-type circularly polarizing plate has a thickness of 0.1 to 5 mm (paragraph 0075).
As for claim 9, Ichihashi discloses that the reflective-type circularly polarizing plate has a center wavelength of the particular wavelength range, in which circularly polarized light having a particular rotational direction is selectively reflected, in at least one of a wavelength range of 380 to 500 nm or a wavelength range of 600 to 780 nm (paragraph 0031).
As for claim 10, Ichihashi discloses that the light source is at least one of a light source having an emission center wavelength in a wavelength range of 380 to 500 nm, a light source having an emission center wavelength in a wavelength range of 600 to 780 nm, or a white light source (paragraph 0054).
As for claim 11, Ichihashi discloses the light source is an LED (3, paragraph 0052).
.
	Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Ichihashi in view of Hirakata. 
	As for claim 3, Ichihashi fails to teach that the support has an in-plane retardation Re (550) of 50 nm or less.  Hirakata teaches in-plane retardation Re (550) of 50 nm or less (see paragraph 0050). It would have been obvious for one having ordinary skill in the art to modify Ichihashi by using the support having an in-plane retardation of 50nm or less of Hirakata to achieve and alternate, desired effect to the illumination in Ichihashi. One would have been motivated to make this modification to achieve a desired illumination pattern or effect.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ichihashi in view of Awaya JP2018116857 (cited in IDS).
	As for claim 12, Ichihashi discloses the device as discussed above, but fails to teach the holding mechanism is an elongated holding member having an L-shaped sectional shape.  Awaya teaches the holding mechanism is an elongated holding member having an L-shaped sectional shape (see 51, Fig 3). It would have been obvious for one having ordinary skill in the art to combine the L-shaped holding mechanism of Awaya with Ichihashi to provide an improved, alternate holder that can hold the plate in place. One would have been motivated to make this combination to provide an improved holder that can also function as a support


Allowable Subject Matter
Claims 2 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.  The prior art fails to teach or disclose:
2. The plant growth lighting fixture according to claim 1, wherein the holding mechanism has grooves that accommodate two opposite end portions of the reflective-type circularly polarizing plate, and the reflective-type circularly polarizing plate is detachably mounted by inserting the two opposite end portions of the reflective-type circularly polarizing plate into the grooves.
5. The plant growth lighting fixture according to claim 1, wherein in a state where the holding mechanism holds the reflective-type circularly polarizing plate, a space is left between the light exit surface of the lighting fixture main body and the reflective-type circularly polarizing plate.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. KATOU ‘734, TAKADA ‘709, and CHIBA, ‘510 disclose relevant circular polarizers for lighting devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EVAN P DZIERZYNSKI/           Primary Examiner, Art Unit 2875